Exhibit 10.6

STERLING BANCSHARES, INC.

PHANTOM SHARE AGREEMENT

THIS PHANTOM SHARE AGREEMENT (this “Agreement”) is made as of
                     , 200     (the “Grant Date”), between Sterling Bancshares,
Inc., a Texas corporation (the “Company”), and                                 
(the “Employee”).

1. Grant of Phantom Shares. As of the Grant Date, the Company hereby grants to
the Employee              Phantom Shares pursuant to the Company’s 2003 Stock
Incentive and Compensation Plan (the “Plan”). The Phantom Shares do not include
rights with respect to voting or dividends or distributions made with respect to
shares of the Company’s stock.

2. Vesting. Except as provided in Paragraph 3 below, the Phantom Shares will
vest as follows:

 

Anniversary of the Grant Date

 

Vested Percentage

[                                ]   [        ]%
[                                ]   [        ]%
[                                ]   [        ]%

3. Events Occurring Prior to Vesting.

(a) Death or Disability. If the employment of the Employee with the Company
terminates as a result of the Employee’s death or a disability that entitles the
Employee to disability benefits under the Company’s long-term disability plan,
the Phantom Shares shall become 100% vested upon such termination.

(b) Other Terminations. If the employment of the Employee with the Company is
terminated for any reason other than as provided in (a) above (including if the
Employee’s employer ceases to be an Affiliate of the Company), all Phantom
Shares then held by the Employee shall be forfeited immediately without payment
upon such termination.

(c) Change of Control. Notwithstanding any other provision hereof, the Phantom
Shares shall become 100% vested upon the occurrence of a Change of Control.

For purposes of this Paragraph 3, “employment with the Company” shall include
being an Employee or a Director of, or a Consultant to, the Company or an
Affiliate. However, if the Award is subject to Section 409A of the Code, whether
there has been a termination of employment with the Company will be determined
in accordance with the regulations issued under Section 409A.



--------------------------------------------------------------------------------

4. Payment of Vested Phantom Shares. On each vesting date, the Company shall pay
the Employee with respect to each Phantom Share that becomes vested on such date
a share of common stock of the Company.

5. Withholding of Tax and Tax Elections. To the extent that the receipt of the
Phantom Shares or the vesting of a Phantom Share results in compensation income
to the Employee, the Employee shall deliver to the Company at the time of such
receipt or vesting, as the case may be, such amount of money as the Company may
require to meet its tax withholding obligation under applicable laws or make
such other arrangements to satisfy such withholding obligation as the Company,
in its sole discretion, may approve. In addition, the Company may withhold
shares of stock of the Company (valued at their fair market value on the date of
withholding of such shares) otherwise to be issued upon vesting to satisfy its
withholding obligations.

6. Limitations Upon Transfer. All rights of the Employee under this Agreement
belong to the Employee and may not be transferred, assigned, pledged, or
hypothecated in any way (whether by operation of law or otherwise), other than
by will or the laws of descent and distribution or pursuant to a “qualified
domestic relations order”, and shall not be subject to execution, attachment, or
similar process.

7. Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of the Employee, such notices or
communications shall be effectively delivered if hand delivered to the Employee
at his principal place of employment or if sent by registered or certified mail
to the Employee at the last address the Employee has filed with the Company. In
the case of the Company, such notices or communications shall be effectively
delivered if sent by registered or certified mail to the Company at its
principal executive offices.

8. Amendment. This Agreement may not be modified in any respect by any verbal
statement, representation or agreement made by the Employee or by any employee,
officer, or representative of the Company or by any written agreement unless
signed by the Employee and by an officer of the Company who is expressly
authorized by the Company to execute such document.

9. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under the
Employee.

10. Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.

11. Conflicts. In the event of any conflict between this Agreement and the Plan,
the Plan shall control. Capitalized terms used in this Agreement but not defined
herein shall have the meanings ascribed to such terms in the Plan, unless the
context requires otherwise.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all effective as of the Grant Date.

 

2



--------------------------------------------------------------------------------

Please execute this Agreement by signing and returning all pages to Mike Berry
in the Human Resources Department. Please make a copy of this Agreement for your
records.

 

STERLING BANCSHARES, INC

By:

      

Wanda Dalton

SVP, Director of Human Resources

 

EMPLOYEE

   



 

 

 

3